TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 7, 2017



                                      NO. 03-15-00034-CV


                      Juan O. Lopez d/b/a J.L. Construction Co., Appellant

                                                 v.

                       Dave H. Bucholz and Mary A. Bucholz, Appellees




        APPEAL FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
          AFFIRMED IN PART, REVERSED AND REMANDED IN PART --
                     OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on January 14, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. The Court affirms the portions of the trial court’s judgment regarding the

claim of appellant Juan O. Lopez d/b/a J.L. Construction Co. for a suit on a sworn account and

regarding the declaration that “Any Affidavit for Constitutional Mechanic and Materialman’s

lien filed by Juan O. Lopez related to this case is hereby declared void.” In all other respects, the

Court reverses the trial court’s judgment and remands the case to the trial court for further

proceedings. Each party shall bear their own costs relating to this appeal, both in this Court and

in the court below.